DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated June 28, 2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13 and 14 directed to an invention non-elected without traverse.  Accordingly, claims 13 and 14 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited foldable back plate.  The independent claim identifies the uniquely distinct features of a back plate film that includes

a foldable back plate comprising a polyimide substrate with a first adhesive layer provided on an surface of the polyimide substrate and a second adhesive layer on the opposite surface opposite surface; a first release film provided on the first adhesive; and a second release film provided on the second adhesive, wherein at least one width of the foldable back plate is smaller than a width of each of the first release film and the second release film, the width being a length in a direction perpendicular to the lamination direction of the foldable back plate film, and wherein a storage modulus at -30°C of the first adhesive layer and the second adhesive layer is G2, a storage modulus at 60°C of the first adhesive layer and the second adhesive layer is G3, and G2 and G3 satisfy the following: 
Equation 2: 1 x 104 Pa ≤ G2 ≤ 1 x 106 Pa
Equation 2: 1 x 104 Pa ≤ G3 ≤ 1 x 106 Pa.
The closest prior art of record, Kim et al. (USPGPub 2013/0236674 A1); KR 10-2016-007366; Du et al. (USPGPub 2021/0031491 A1), disclose different constructions, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 19, 2022